{¶ 17} Because I believe that the record contains sufficient evidence that, when construed in favor of the state, supported Grice's conviction, I must respectfully dissent.
 {¶ 18} The majority notes that the trial court determined, as a matter of fact, that Grice had lied to the police when he said that he had not heard gunshots. The Ohio Supreme Court has said that "[t]he General Assembly has adopted legislation intended to discourage individuals from purposely giving false information that hinders public officials in the performance of their duties. Complete and honest cooperation with the law enforcement process by all citizens is essential to the effective operation of the justice system. Therefore, we hold that the making of an unsworn false oral statement to a public official with the purpose to mislead, hamper or impede the investigation of a crime is punishable conduct within the meaning of R.C. 2921.13(A)(3) and 2921.31(A)."11 This court has also noted that "[s]peech alone may in some cases be sufficient to satisfy the act requirement" in the obstructing statute.12
 {¶ 19} We must be mindful that the issue before us is the sufficiency of the evidence. The bar for meeting this test is a low one. The legal concepts of sufficiency of the evidence and weight of the evidence are both quantitatively and qualitatively different.13 A judgment will not be reversed upon insufficient or conflicting evidence if it is supported by competent, credible evidence that goes to all the essential elements of the case.14
 {¶ 20} Grice was convicted of a violation of R.C. 2921.31, which provides that "[n]o person, without privilege to do so and with purpose to prevent, obstruct, or delay the performance by a public official of any authorized act within the public official's official capacity, shall do any act that hampers or impedes a public official in the performance of the public official's lawful duties."
 {¶ 21} The majority contends that the record does not support a finding that Grice's act of lying to the police had hampered or impeded the investigation. I would hold that when a citizen lies to the police during an active crime-scene investigation — especially one where the police have information that shots have been fired — that individual necessarily forces the police to stop what they are *Page 706 
doing and process this information, for whatever brief period of time that may be. This is enough to show that the lie has hampered or impeded the investigation, and to allow a conviction to survive a claim that it is based upon insufficient evidence.
 {¶ 22} While the majority correctly notes that the act must create a "substantial stoppage," theWellman decision rejected the argument that a set time was required by the statute. In Wellman, this author noted that "`[w]e do not hold that any finite period of time constitutes a "substantial stoppage," be the delay occasioned by the interference thirty seconds or two minutes.'"15 If the record demonstrates that the defendant's act hampered or impeded the officer in the performance of his duties, the evidence supports the conviction.16
 {¶ 23} The trial court concluded that Grice had lied to the police. Lying to the police — who were investigating whether shots had been fired, who had fired them, and whether anyone had been injured — and telling them that no shots had been fired "hamper[ed] or imped[ed] a public official in the performance of the public official's lawful duties." This was not a failure-to-act situation. Grice did not remain silent. Grice, without any reason (other than to prevent, obstruct, or delay police officers) took it upon himself to lie to the police.
 {¶ 24} The question of whether the conviction was against the manifest weight of the evidence is not before this court. A determination that lying to these officers in their ongoing investigation did not constitute obstructing official business would place us in the position of weighing the testimony of Grice against other evidence presented below. It is only in the context of a manifest-weight argument that we are permitted to undertake that analysis.
 {¶ 25} For these reasons, I must respectfully dissent.
11 (Citations omitted.) State v. Lazzaro (1996),76 Ohio St.3d 261, 266, 667 N.E.2d 384.
12 In re Payne, 1st Dist. No. C-040705,2005-Ohio-4849, 2005 WL 2248870.
13 State v. Thompkins (1997), 78 Ohio St.3d 380,386, 678 N.E.2d 541.
14 State v. Edgerson, 8th Dist. No. 87356,2006-Ohio-5329, 2006 WL 2915926, at ¶ 11, citing Cohenv. Lamko (1984), 10 Ohio St.3d 167, 10 OBR 500,462 N.E.2d 407.
15 State v. Wellman, 173 Ohio App.3d 494,2007-Ohio-2953, 879 N.E.2d 215, at ¶ 18, quoting Statev. Dunn (Mar. 26, 1980), 1st Dist. No. C-790319, 1980 WL 352885.
16 Wellman, supra, citing State v.Stayton (1998), 126 Ohio App.3d 158, 163-164,709 N.E.2d 1224; Dunn, supra. Accord State v. Altomare, 2000 WL 1781581. *Page 707